Citation Nr: 1731276	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-27 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU), for the period on appeal prior to December 30, 2009. 

2.  Entitlement to a TDIU for the periods from December 20, 2009 to December 20, 2015, and from March 1, 2016 onward.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to December 1993.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In November 2014, the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ) via videoconference.  A transcript is included in the claims file.  In a June 2017 letter, the Board informed the Veteran that the VLJ who conducted the hearing is no longer employed by the Board and that he is entitled to a new hearing to be held by the VLJ to decide his appeal.  In July 2017, the Veteran indicated that he did not desire a second hearing and instructed the Board to proceed with his appeal.

In March 2015, the Board remanded the Veteran's claim for TDIU with instruction to obtain and assist the Veteran in obtaining relevant medical treatment records and to provide him with VA examinations to address his employability.  The relevant records were obtained and the Veteran underwent VA examinations in July and August of 2016.  The Board is therefore satisfied that the instructions in its March 2015 remand have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the period on appeal prior to December 20, 2009, the Veteran's service-connected disabilities have not rendered him unemployable/unable to secure and follow a substantially gainful occupation.

2.  For the periods from December 20, 2009 to December 20, 2015, and from March 1, 2016 onward, the Veteran's service-connected disabilities have rendered him unemployable/unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  For the period on appeal prior to December 20, 2009, the criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).

2.  For the periods from December 20, 2009 to December 20, 2015, and from March 1, 2016 onward, the criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  There is thus no prejudice to the Veteran in deciding this appeal.

The Veteran seeks TDIU.  He contends that his service-connected disabilities, when considered in combination, render him unemployable.  

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A veteran is totally disabled if his service-connected disability or combination of service-connected disabilities is rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).  Even if a veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the veteran must meet a minimum percent evaluation.  If he has one service-connected disability, it must be evaluated at 60 percent or more.  If he has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  The following will be considered as one disability with respect to the minimum percent evaluation: (1) disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Second, the veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Where the veteran does not meet the percentage evaluation requirements under 4.16(a), he still may be deemed totally disabled on an extraschedular basis under  38 C.F.R. § 4.16(b) when the evidence nonetheless indicates that the veteran is unemployable by reason of his service-connected disabilities.  Under such circumstance the matter is referred to the Director of the Compensation and Pension Service ("Director") for consideration.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Extraschedular TDIU consideration requires contemplation of the following factors:  severity of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  Although the Board does not have the authority to award an extraschedular TDIU prior to referral to the Director, the Board has jurisdiction to review and award extraschedular ratings in claims that have been denied by the Director.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

In determining whether TDIU is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In his December 2009 claim for a TDIU, the Veteran reported that his service-connected PTSD and depression have rendered him unable to work since July 2009.  His only service-connected disabilities are posttraumatic stress disorder (PTSD), for which was rated at 50 percent prior to December 30, 2009, and 70 percent thereafter, and erectile dysfunction, for which is rated at 0 percent.  Furthermore, for the period from December 20, 2015, to March 1, 2016, the Veteran is in receipt of a temporary evaluation of 100 percent for his PTSD due to hospitalization.  As the Veteran does not claim that his erectile dysfunction renders him unemployable and there is no other evidence of such, the question before the Board is whether PTSD renders the Veteran unemployable, with the exception of the period for which he is already rated at 100 percent for PTSD.

For the period on appeal prior to December 30, 2009, the Veteran's combined evaluation is 50 percent.  He is therefore not eligible for a schedular TDIU under 38 C.F.R. § 4.16(a) during this period.  The Board further finds that the evidence does not establish a disability picture so unusual to warrant referral to the Director for extraschedular consideration for this period under 38 C.F.R. § 4.16(b).  The evidence, as summarized in the Board's prior March 2015 decision, does not establish that the Veteran's occupational impairment was of such severity as to warrant referral for extraschedular consideration.  As such, the Board finds that for the period on appeal prior to December 30, 2009, the Veteran's service-connected disabilities have not rendered him unemployable and a TDIU is therefore denied.

For the periods from December 20, 2009 to December 20, 2015, and from March 1, 2016 onward, the Veteran is in receipt of a combined 70 percent evaluation and is therefore eligible for a schedular TDIU under 38 C.F.R. § 4.16(a).  The Board finds that this worsened disability has rendered him unemployable and a TDIU is therefore warranted for these periods.  While the Board recognizes that the July 2016 VA examiner opined that his PTSD did not render the Veteran unemployable, the Board finds more probative the fact that the Veteran was admitted for inpatient treatment of his PTSD for a period of approximately 50 days.  The Board recognizes that he is already compensated as unemployable during this time by virtue of his 100 percent rating.  Nevertheless, the Board finds that this hospital admission, the possibility of future extended inpatient treatment, and the Veteran's symptoms which warrant a 70 percent evaluation together render him unable to find gainful employment, particularly in his prior field of law enforcement.  For these reasons, the Board finds that for the periods from December 20, 2009 to December 20, 2015, and from March 1, 2016 onward, the Veteran's service-connected disabilities have rendered him unemployable and a TDIU is therefore granted.


ORDER

For the period on appeal prior to December 20, 2009, a TDIU is denied.

For the periods from December 20, 2009 to December 20, 2015, and from March 1, 2016 onward, a TDIU is granted, subject to the laws and regulations governing the payment of VA benefits.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


